Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-12, and 21 are pending as of the reply and amendments filed on 1/7/21. Claims 3, 13-20, and 22-36 have been canceled. 
The rejection of claim 7 under 35 USC 112(a) is withdrawn in consideration of the amendments.
The 102(a)(1) rejection over Chaikof is withdrawn in view of the amendments.
The 102(a)(2) rejection over Khademhosseini is withdrawn in view of the amendments.
The 103 rejection over Chaikof in view of Niu, and further in view of Haddon is withdrawn in view of the amendments.
The 103 rejection over Khademhosseini in view of Niu is withdrawn in view of the amendments.
Claims 1-2 and 4-12 are allowable. Claim 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  inventions I and III, as set forth in the Office action mailed on 2/4/2019, is hereby withdrawn and claim 21 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-2, 4-12, and 21 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art doesn’t teach or suggest the claimed composition. Chaikof et. al., US 20040110439; Khademhosseini et. al., WO 2016022807; and Niu et. al., US 20140377326 (all of prior record) represent the closest prior art. Chaikof teaches a methacrylate and methacrylamide modified gelatin composition comprising a visible light photoinitiator such as eosin Y and triethanolamine; however, Chaikof doesn’t provide any guidance as to the ratio of methacrylamide to methacylate substitution, and doesn’t teach or suggest a ratio of methacrylamide to methacrylate substitution between 80:20 and 99:1 as claimed. Khademhosseini teaches a methacrylate substituted gelatin composition comprising a pharmaceutical carrier, a therapeutic agent, and visible light photoinitiators, but doesn’t teach or suggest a ratio of methacrylamide to methacrylate substitution between 80:20 and 99:1 as claimed. Niu teaches a methacrylate modified gelatin composition further comprising corneal endothelial cells, a pharmaceutical carrier, and Eosin Y as a visible light photoinitiator, but doesn’t teach or suggest a ratio of methacrylamide to methacrylate substitution between 80:20 and 99:1 as claimed.



Information Disclosure Statement
The IDS filed on 1/6/21 has been considered. 

Conclusion
Claims 1-2, 4-12, and 21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH PIHONAK/Primary Examiner, Art Unit 1627